Citation Nr: 0031739	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to a compensable evaluation for right iris 
defect from January 8, 1997 to December 3, 1998.

2. Entitlement to an evaluation in excess of 10 percent for 
right iris defect from December 4, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 to March 1946.

This appeal arises before the Board of Veterans Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right iris defect as a result of VA 
surgery was granted in an October 1998 rating decision, and a 
noncompensable evaluation was assigned, effective from 
January 8, 1997.  The veteran appealed this assigned 
evaluation.  During the pendency of this appeal, in a May 
1999 rating decision, the veteran's assigned evaluation was 
increased to 10 percent, effective from December 4, 1998.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2. The veteran's right iris defect results in an enlarged 
pupil and is equivalent to iritis; clinically, the veteran's 
corrected vision in the right eye is between 20/20 and 
20/100.


CONCLUSIONS OF LAW

1. The schedular criteria for a combined 20 percent 
evaluation for the veteran's right iris defect have been met, 
effective from January 8, 1997 to December 3, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.84a, Diagnostic Codes 6003, 6009, 6079 (2000).

2. The schedular criteria for a combined 20 percent 
evaluation for the veteran's right iris defect have been met, 
effective from December 4, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.84a, Diagnostic 
Codes 6003, 6009, 6079 (2000).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2000).  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or 
injury, in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).

Here, the veteran's right iris defect is addressed by the 
schedular criteria applicable to rating the eye and diseases 
of the eye.  See 38 C.F.R. Part 4, § 4.84a.  Specifically, 
Diagnostic Code 6003 pertains to iritis.  Diagnostic Code 
6009 (Eye, injury of, unhealed) provides for rating the 
disabilities above, including iritis, in chronic form, from 
10 to 100 percent based on impairment of visual acuity or 
field loss, pain, rest requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.

In turn, Diagnostic Code 6079 (Field vision, impairment of) 
provides for a 10 percent evaluation where corrected vision 
is 20/100.  A 20 percent evaluation is warranted where 
corrected vision is 20/200.  A maximum 30 percent evaluation, 
based upon corrected vision findings, is warranted where 
corrected vision is 5/200.  Unilateral concentric contraction 
of the visual field is rated the same as corrected vision.

II.  Factual Background

The veteran's VA treatment records (dated from June 1993 to 
September 1997) indicate that the veteran underwent a right 
eye extracapsular cataract extraction with an anterior 
chamber intraocular lens and anterior vitrectomy in January 
1997.  It was noted in the surgery report that the lens was 
attempted to be placed, but it seemed to dislocate.  
Apparently, there had been a tear in the posterior capsule.  
The superior wound was extended circumferentially for a total 
length of about 11 millimeters.

A March 1997 letter from Dr. M. J. T. noted that the 
veteran's best-corrected vision of the right eye was 20/50.  
It was also noted that the veteran had an anterior chamber 
intraocular lens, with approximately two-clock hours of iris 
loss.  The veteran's fundus revealed a poor foveal reflex in 
the right eye.  Dr. M. J. T. recommended continuing the 
veteran's steroid solution of Pilocarpine, in an effort to 
obtain additional pupillary constriction.  He also 
recommended that the veteran wear fairly dark sunglasses when 
out in bright sunlight, especially when driving.

An April 1998 letter from Dr. J. M. summarizes that the 
veteran underwent cataract surgery on the right eye in 
January 1997.  The veteran had a small pupil at that time, 
and iris retractors were used.  It was noted that the 
veteran's lens dislocated posteriorly, apparently through a 
defect in the posterior capsule.  Therefore, the veteran's 
lens had been removed in an extracapsular fashion.  An 
anterior vitrectomy was performed.  Dr. J. M. did not see 
anywhere in the operative report that a section of the 
veteran's superior iris was removed in an effort to get the 
lens out.  However, examination after the surgery clearly 
showed that the veteran had approximately a two-clock hour 
iris defect.  The veteran was left with vision that was slow 
to recover and significant swelling that took several months 
to clear up.  Several months after surgery, the veteran was 
able to get close to 20/20 vision, but he was significantly 
disabled by bright lights and glare, because he had a large 
pupil and two-clock hour iris defect.  Dr. J. M. noted that 
he had performed an intraocular lens rotation and iris defect 
repair in February 1998.  This brought down the veteran's 
pupil to a reasonable, but non-normal, size.  On last 
examination in March 1998, the veteran's visual acuity had 
been correctable to almost 20/20.  The veteran's pupil was 
somewhat oval, but there were no edges of the intraocular 
lens in the pupil area.  The veteran had some problems with 
glare.  Therefore, Dr. J. M. recommended that the veteran use 
a "weak drops" to help with the edema.  Dr. J. M. noted 
that no follow-up had been scheduled.

At his April 1998 RO hearing, conducted in connection with 
the veteran's appeal for benefits under the provisions of 
38 U.S.C.A. § 1151, the veteran testified that the February 
1998 surgery closed his pupil and that this was better, but 
it still was not corrected.  (Transcript (T.) at 2-3).  The 
veteran still did not have full vision, and he had been 
prescribed darker glasses.  The veteran stated that he 
experienced little swirling things in front of his eye, which 
drove him nuts.  (T. at 3).

An August 1998 letter from Dr. J. M. indicates that he had 
seen the veteran multiple times over the last approximate 
year-and-a half.  At that time, the veteran still had 
significant problems with the vision in the right eye.  In 
fact, the veteran's vision was getting worse, and the veteran 
was recommended to a retinal specialist.  Essentially, the 
veteran's problems revolved around the fact that he had a 
large pupil from his previous eye surgeries.  This 
significantly interfered with the veteran's vision, 
particularly when he tried to drive in bright sunlight.

A December 1998 VA ophthalmology note reflects the veteran's 
complaints of decreased vision in the right eye and off and 
on tenderness to touch in the right eye.  The veteran's right 
eye vision was recorded as 20/200.  It was not noted whether 
this was the veteran's corrected or uncorrected vision.  The 
impression was decreased vision in the right eye due to 
macular edema.

A March 1999 VA eye examination notes that the veteran had a 
dilated right pupil, which was secondary to surgery.  The 
veteran's right pupil was larger than his left.  The 
veteran's corrected vision in the right eye was 20/100.  
Ophthalmoscopic examination revealed less macular reflex in 
the veteran's right eye, as well as vitreous floaters.  The 
veteran's visual field of the right eye was charted, but the 
findings were not interpreted.

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that a 
combined 20 percent disability rating is warranted for the 
veteran's right iris defect, effective from January 8, 1997 
and continuing from December 4, 1998.

As discussed above, Diagnostic Code 6003 pertains to iritis, 
and Diagnostic Code 6009 provides for rating iritis, in 
chronic form, from 10 to 100 percent based on impairment of 
visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.

In turn, Diagnostic Code 6079 provides for a 10 percent 
evaluation where corrected vision is 20/100.  A 20 percent 
evaluation is warranted where corrected vision is 20/200.  A 
maximum 30 percent evaluation, based upon corrected vision 
findings, is warranted where corrected vision is 5/200.  
Unilateral concentric contraction of the visual field is 
rated the same as corrected vision.

In this instance, then, rating the veteran's right iris 
defect upon consideration of the veteran's visual acuity (or 
corrected vision), the Board notes that the record contains 
findings that indicate that the veteran's corrected vision in 
the right eye ranges from close to 20/20 to 20/100, with 
20/100 being the latest clinical finding.  Given this range 
of clinical findings, which are all demonstrative of 
decreased vision, the Board applies the benefit of the doubt 
as to the veteran's visual acuity from January 8, 1997 to 
December 3, 1998, and finds that a 10 percent evaluation is 
warranted under the provisions of Diagnostic Code 6079.

Additionally, given the provisions of Diagnostic Code 6009, 
which allow for an additional rating of 10 percent during 
continuance of active pathology and the anatomical and 
physiological similarities between the veteran's right iris 
defect and iritis, the Board finds that an additional rating 
of 10 percent is for application in this instance, effective 
from January 8, 1997 to December 3, 1998.  In reaching this 
determination as to an additional rating, the Board notes 
that the clinical evidence of record shows that the veteran's 
right pupil, which is part of the iris, is permanently 
abnormal in size, that the veteran's vision is decreased in 
the right eye, that there is less macular reflex in the right 
eye, and that the veteran has vitreous floaters in the right 
eye.  As such, the Board finds this symptomatology to be the 
functional equivalent of continuous active pathology due to 
iritis.

In light of the above, then, the Board finds that a combined 
20 percent evaluation for the veteran's right iris defect is 
warranted in this instance, effective from January 8, 1997 to 
December 3, 1998.

As to a higher evaluation, with respect to the veteran's 
visual acuity, admittedly the record does contain a clinical 
finding of 20/200 vision in the right eye, but it was not 
noted in the December 1998 VA entry whether this was 
corrected or uncorrected vision, and the veteran's visual 
acuity for rating purposes must be expressed in terms of 
corrected vision.  As such, the Board cannot consider this 
finding in its assessment of the veteran's visual acuity for 
rating purposes.  See 38 C.F.R. Part 4, § 4.84a.

In the alternative, were the Board required to consider this 
clinical finding, application of the benefit of the doubt as 
to whether the 20/200 notation was the veteran's corrected or 
uncorrected vision is not supported in this instance, as the 
weight of the evidence of record is not so evenly balanced as 
to the veteran's corrected vision.  Were the 20/200 notation 
to be indicative of the veteran's corrected vision, which 
would warrant a 20 percent evaluation, the Board stresses 
that all of the additional clinical findings as to the 
veteran's corrected vision (ranging from close to 20/20 to 
20/100) demonstrate visual acuity that warrants no more than 
a 10 percent evaluation, as provided for under Diagnostic 
Code 6079.

Additionally, as to a higher evaluation based upon 
consideration of the veteran's unilateral concentric 
contraction of the visual field, which was not interpreted 
upon VA examination in March 1999, the Board stresses that 
only the veteran's right eye is, effectively, service-
connected, and unilateral concentric contraction of the 
visual field is assigned the same evaluation as corrected 
vision.  See 38 C.F.R. Part 4, § 4.84a, Diagnostic Code 6080.  
As such, the same evaluation would be warranted upon 
consideration of either the veteran's corrected vision in the 
right eye or the unilateral concentric contraction of the 
right visual field.  As just discussed, the veteran's 
corrected right eye vision does not warrant an evaluation in 
excess of 10 percent, withstanding the additional 10 percent 
evaluation assigned for active pathology.  Accordingly, the 
veteran is not prejudiced by the Board's present 
consideration of the appropriate disability rating, absent an 
interpretation of the veteran's right eye concentric 
contraction of the visual field, as the resultant disability 
rating would be the same.

As to evaluation of the veteran's right iris defect and the 
propriety of an evaluation in excess of 10 percent, effective 
from December 4, 1998, the Board incorporates the above 
discussion in its analysis and finds that a combined 20 
percent disability rating is warranted.  In reaching this 
determination, the Board stresses that it has not 
distinguished between the periods January 8, 1997 to December 
3, 1998 and from December 4, 1998, given the obvious 
additional disability that resulted from the veteran's 
January 1997 right eye cataract surgery, for which the 
veteran has been granted benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151.  The veteran has had consistently 
decreased vision in the right eye, a continuous sensitivity 
to light and glare, a permanently enlarged right pupil, and 
vitreous floaters.

In reaching this determination, the Board notes that it 
framed the veteran's appeal as two issues on the title page 
of this decision but, in effect, granted one combined 
20 percent rating for the veteran's right iris defect, 
effective from January 8, 1997. The Board did so in 
recognition of the veteran's service representative's January 
2000 Informal Hearing Presentation.

The Board also notes that the veteran was put on notice as to 
the evidence required to both evaluate and increase his claim 
in the January 1999 statement of the case, as he was provided 
with the applicable schedular criteria and informed of the 
reasons and bases for the RO's determination.


ORDER

A 20 percent disability rating is granted for the veteran's 
right iris defect, effective from January 8, 1997, subject to 
the applicable provisions pertinent to the disbursement of 
monetary funds.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


